The plaintiff in error, Jack Hughes, was convicted in the county court of Osage county of a violation of the prohibition law. On January 14, 1910, he was sentenced to serve a term of thirty days in the county jail and to pay a fine of one hundred and fifty dollars. An appeal was attempted to be taken by filing in this court on July 28, 1910, a petition in error with case-made. The Attorney General calls our attention to the fact that this appeal was not taken in time. The statute provides (sec. 6948 Snyder's) that appeals in misdemeanor cases mast be taken within sixty days after the judgment is rendered, provided, that for good cause shown, the trial court or judge may extend such time not exceeding sixty days. It is well settled that where an appeal in a criminal case is not taken in the limit of time prescribed by the statute this court does not acquire jurisdiction of the cause. It is therefore ordered that the purported appeal be, and the same is, hereby dismissed, and the cause remanded to the county court of Osage county with direction to enforce its judgment therein. *Page 663